DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2020,7/21/2020 and 9/28/2022 have considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masanori (JP 2008305972).
Regarding claim 6, Masanori teaches a camera package in fig. 6 comprising: 
a solid-state imaging element 80; 
a lens (14) formed on an upper side of a transparent substrate (11) that protects the solid-state imaging element; and 
a high-contact angle film (22) formed around the lens (14) on the upper side of the transparent substrate (11).  
Regarding claim 7, Masanori teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Masonori teaches the high-contact angle film is a film having a larger contact angle than a contact angle of the transparent substrate (NOTE: since transparent is well known in the art to have a 0 degree contact angle. Masonori’s  high-contact angle film is made out of fluorine base resin which has a contact angle 45.5 degrees (see NPL Fluorinated epoxy resin as a low adhesive mould for composite material - ScienceDirect).  
Regarding claim 8, Masanori teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Masonori teaches the high-contact angle film is formed on the transparent substrate.  
Regarding claim 12, Masanori teaches an  electronic device in figs. 5 and 6, comprising: 
a camera package including a solid-state imaging element (10 in fig. 5), 
a lens (14) formed on an upper side of a transparent substrate (as labeled in fig. 6) that protects the solid-state imaging element, and a high-contact angle film (refer to 22 in labeled in fig. 6) formed around the lens (14) on the upper side of the transparent substrate (refer to 11 in labeled in fig. 6); and 
a lens module (60 as labeled in fig. 5) including one or more substrates (62 as labeled in fig. 5) with lens (68) arranged above the camera package (10 as labeled in fig. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masanori as applied to claim 6 above, and further in view of Bolken (US 20060023107)
Regarding claim 11, Masanori teaches all the limitations of the claimed invention for the same reasons as set forth above except for an anti-reflection film on upper surfaces of the high- contact angle film and the lens.  
Bolken teaches the same field of an endeavor an anti-reflection film (240) on upper surface of the imaging unit die (220).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to include an anti-reflection film (240)  on upper surfaces of the imaging unit die (220) as taught by Bolken in teaching of Masanori in order to reduce the reflection so that it improves efficiency since less light is lost due to reflection.
	Thus replacing the imaging unit die of Bolken with the Moasanori’s imaging unit in order to obtain anti-reflection film (240 in Bolken) on upper surfaces of the high- contact angle film (22 in Masanori) and the lens (14 in Masanori).

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a manufacturing method of a camera package, comprising: “forming a high-contact angle film around a lens forming region on an upper side of a transparent substrate that protects a solid-state imaging element; …; and molding the dropped lens material by a mold to form a lens” in combination of all of the limitations of claim 1. Claims 2-5 include all of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed camera package of claim 9.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed camera package of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/
           Primary Examiner, Art Unit 2818